EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Pan on 6/17/21.

The application has been amended as follows: 
Claims 5 (canceled)

Claim 6 (canceled)

Claim 8 (amended)  Magnetic powder, comprising a compound represented by Formula (1), 
wherein the magnetic powder has an average particle diameter of 8 nm to 25 nm, a ratio of Hc to Hc’ is from 0.6 to 1.0, and Hc’ satisfies Expression (II),
wherein Hc' represents a magnetic field at which a value of Expression (I) indicating a second derivative of magnetization M with respect to an applied magnetic field H becomes zero in a magnetic field-magnetization curve obtained by performing measurement at a maximum applied magnetic field of 359 kA/m, a temperature of 296 K, and a magnetic field sweeping speed of 1.994 kA/m/s, and Hc represents a magnetic field at which magnetization becomes zero in the magnetic field-magnetization curve; 
2M/dH2 Expression (I)
119 kA/m < Hc’ < 2380 kA/m Expression (II)
ε -A a F e 2-a O3    (1)
wherein, in Formula (1), A represents at least one metal element other than Fe, and a represents a number that satisfies a relationship of 0 < a < 2[.], and
wherein a content of magnetic powder having a particle diameter equal to or smaller than 7.5 nm with respect to a total content of magnetic powder is equal to or smaller than 5% by number.

Claim 11 (canceled)













REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Hiroi et al. (JP 2017-139044 - US equivalent 10,255,938). Hiroi et al. fails to teach or suggest magnetic powder “wherein a content of a magnetic powder having a particle diameter equal to or smaller than 7.5 nm with respect to a total content of magnetic powder is equal to or smaller than 5% by number” for the reasons argued by Applicant in the response filed 4/22/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4 pm  ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Holly Rickman/            Primary Examiner, Art Unit 1785